Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 5, 2022

                                    No. 04-21-00432-CV

                                    Alejandro CEPEDA,
                                         Appellant

                                             v.

     KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVF-000579-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
        On April 25, 2022, Appellees Hector Santos and Koza Home Solutions, LLC filed a Joint
Motion to Abate Appeal, or Alternatively, for Extension of Time to File Appellees’ Briefs Due
to Extenuating Circumstances. After considering the motion and appellant’s response, we
GRANT IN PART the motion and extend the deadline for Appellees to file their respective
briefs to May 25, 2022.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court